                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

JANELL BYARS                                                                         PLAINTIFF

VERSUS                                          CIVIL ACTION NO.: 3:19-CV-660 DCB-JCG

ASBURY MANAGEMENT SERVICES, LLC, d/b/a ASBURY
AUTOMOTIVE GROUP and GRAY DANIELS FORD-LINCOLN;
ASBURY AUTOMOTIVE MISSISSIPPI L.L.C., d/b/a ASBURY
AUTOMOTIVE GROUP and GRAY DANIELS FORD-LINCOLN;
ASBURY MS GRAY-DANIELS L.L.C., d/b/a ASBURY
AUTOMOTIVE GROUP and GRAY DANIELS FORD-LINCOLN;
and JOHN DOES (1-10)                                                              DEFENDANTS


                                             ORDER


        The parties have jointly moved to reset the limited discovery deadline in this case to April

10, 2020 and to reset the supplemental briefing deadline to April 30, 2020. For good cause shown,

the joint motion is GRANTED. The deadline for the limited discovery period related to the

employment arbitration issue is reset to April 10, 2020. The deadline for the parties to file

supplemental briefs related to the employment arbitration issue is reset to April 30, 2020.

        SO ORDERED, this the 5th day of February , 2020.



                                                      s/David Bramlette
                                                      JUDGE DAVID BRAMLETTE




                                                 1
FP 37041477.1
